Filed 8/31/20; Certified for Publication 9/17/20 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                 DIVISION ONE


 THE PEOPLE,                                              B301297

         Plaintiff and Appellant,                         (Los Angeles County
                                                          Super. Ct. No. ZM010896)
         v.

 RODRIGO DECASAS,

         Defendant and Respondent.




     APPEAL from an order of the Superior Court of
Los Angeles County, William C. Ryan, Judge. Affirmed.
     Jackie Lacey, District Attorney, Phyllis C. Asayama and
Matthew Brown, Deputy District Attorneys for Plaintiff and
Appellant.
     Robert S. Gerstein, under appointment by the Court of
Appeal, for Defendant and Respondent.

                       ____________________________
       Thirteen years after the People filed a petition to have
Rodrigo DeCasas civilly committed under the Sexually Violent
Predator Act (SVPA) (Welf. & Inst. Code,1 § 6600 et seq.), the
trial court granted DeCasas’s motion to dismiss the petition on
the ground that he had been deprived of his due process right to
a speedy trial. The People appealed. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND
      A.    Background
       In 1994, DeCasas pleaded guilty to one count of a
forcible lewd act with a child under 14 years (Pen. Code, § 288,
subd. (b)), three counts of lewd acts with children under 14 years
(Pen. Code, § 288, subd. (a)), and one count of continuous sexual
abuse of a child under 14 years (Pen. Code, § 288.5). The court
sentenced him to 20 years in prison.
       On November 2, 2006, the Los Angeles County District
Attorney filed a petition under the SVPA to have DeCasas
committed as a sexually violent predator (SVP).2 The petition


      1Unless otherwise specified, subsequent statutory
references are to the Welfare and Institutions Code.
      2 At the time the original petition was filed against
DeCasas, a sexually violent predator was defined as “a person
who has been convicted of a [statutorily defined] sexually violent
offense against two or more victims and who has a diagnosed
mental disorder that makes the person a danger to the health
and safety of others in that it is likely that he or she will
engage in sexually violent criminal behavior.” (Former § 6600,
subd. (a)(1).) By the time the People filed an amended petition
in September 2007, the electorate had expanded the definition to
require a conviction of a sexually violent offense against only one




                                 2
was supported by evaluations from Thomas MacSpeiden, Ph.D.,
and Bruce Yanofsky, Ph.D., who diagnosed DeCasas with
pedophilia and schizophrenia, primarily because of his qualifying
offenses, which predisposed him to commit sexually violent
predatory offenses.
       The court appointed the Los Angeles County Public
Defender to represent DeCasas. Deputy Public Defender Craig
Osaki represented DeCasas at an initial review hearing held
on November 16, 2006 with DeCasas present in court. Osaki
waived DeCasas’s right to a probable cause hearing and
the court ordered DeCasas to “remain in custody in a secure
facility” pending trial. DeCasas waived his right to be present
at subsequent hearings pending trial.
       During Osaki’s tenure as DeCasas’s counsel, the court
held pretrial conferences in January, April, July, and September
2007.3 Osaki was present at each and, according to minute
orders, DeCasas’s presence was waived. At each hearing, the
court continued the conference pursuant to the stipulation of
counsel.
       In late 2007, Deputy Public Defender David Santiago began
representing DeCasas. According to Santiago, “not a lot had been
done” on the case prior to the assignment to him.




or more victims and added violations of Penal Code section 269
to the definition of sexually violent offenses. (Stats. 2006, § 24,
pp. A-320 to A-321 [Proposition 83].)
      3
      At the September 6, 2007 conference, the People filed an
amended petition adding an additional underlying charge, which
DeCasas’s counsel referred to as a clerical correction.




                                  3
      Santiago first appeared for DeCasas at a pretrial
conference on December 11, 2007.4 The court continued the
conference to April 8, 2008. On that date, the court continued
the conference to June 26 pursuant to the stipulation of counsel.
      At the June 26, 2007 conference, Santiago stated that he
had cases that were older than DeCasas’s case and he did not
“anticipate being ready to go to trial on this matter in 2008,”
but “hope[d] to proceed on it sometime [in 2009].” The conference
was continued to October 28, 2007, and on that date, to February
23, 2009. At the February conference, the prosecutor told the
court that “[w]e’re early in the hunt on this case” and “things
[are] moving along.” Pursuant to counsel’s stipulation, the court
continued the conference to July 27, 2009.
      On July 27, 2009, Santiago told the court that he had not
been in contact with DeCasas because DeCasas had been
returned to prison for parole violations. Santiago anticipated
DeCasas would be released in January 2010. The court
continued the case to February 19, 2010. The court asked
Santiago to bring to the conference a “waiver of time” from
DeCasas. Santiago said that doing so would “be difficult.”
      Santiago directed his paralegals to meet with DeCasas to
have him sign waivers of his right to appear and to a speedy trial,
but DeCasas never signed one. Santiago did not know whether
anyone had advised DeCasas of his speedy trial rights and our
record does not disclose why DeCasas did not sign a waiver.



      4 A reporter’s transcript states that Santiago appeared for
DeCasas at the December 11, 2007 pretrial conference. A minute
order for the same conference states that Osaki appeared for
DeCasas.




                                4
      At the next conference, in February 19, 2010, the court
asked Santiago if he had obtained “a declaration of time waiver
[and] nonappearance” from DeCasas. Santiago said, “[A]ny sort
of waivers information that I had for [DeCasas] have expired.”
He explained that he has had “difficulties in communicating with
[DeCasas] and is “just trying to reinstitute contact with [him].”
The court continued the hearing to April 29, 2010 and told
Santiago to “get the declaration then.” Santiago said he will
“make attempts to do so.” At the April 29 conference, Santiago
explained that he was still having “difficulty getting [DeCasas]
to cooperate” and he was “still working on” getting a time and
appearance waiver.

     B.    The Ronje decision and the probable cause
           hearing
       In November 2009, the Fourth District of the Court of
Appeal decided In re Ronje (2009) 179 Cal. App. 4th 509 (Ronje),
disapproved in Reilly v. Superior Court (2013) 57 Cal. 4th 641,
655. Ronje held that a particular standardized assessment
protocol used by SVP evaluators prior to 2008 was invalid and
its use “constitute[d] an error or irregularity in the SVPA
proceedings.” (Ronje, supra, 179 Cal.App.4th at p. 517.) The
court held that “the proper remedy” is for the trial court “to
(1) order new evaluations of [the alleged SVP] using a valid
assessment protocol, and (2) conduct another probable cause
hearing . . . based on those new evaluations.” (Id. at p. 519.)
       After Ronje, the SVP unit of the Los Angeles County
Public Defender’s Office “filed a significant number” of “Ronje
motions,” which resulted in a backlog of probable cause hearings
in the superior court resulting in delays of one or two years.




                                5
       On August 17, 2010, Santiago filed a Ronje motion on
behalf of DeCasas requesting a probable cause hearing based
on new evaluations. The prosecution stipulated to the relief and
the court promptly granted the motion. The court’s order
required the state’s evaluators to conduct further interviews of
DeCasas and prepare new evaluations.
       At a hearing held in October 2010, the prosecutor had
only one of the state’s two required evaluations ready. The
court asked Santiago if DeCasas was willing to waive time,
and Santiago answered, “Yes.” When Santiago was asked about
this answer at the hearing on the motion to dismiss, Santiago
testified that he “was waiving time on [DeCasas’s] behalf . . .
[without] his permission.”
       By December 15, 2010, Santiago had received the second
of the state’s evaluations. During a hearing held on that date,
the court asked Santiago if DeCasas was willing to waive time,
and Santiago answered, “Yes.” Santiago informed the court that
there were mathematical errors in the evaluations and that
he would need to consult with the defense expert. The court
continued the hearing at Santiago’s request to March 17, 2011.
On that date, Santiago informed the court that he was “doing
further work on the case.” He requested, and the court granted,
a continuance to June 16, 2011.
       At a hearing on June 16, 2011, Santiago waived DeCasas’s
appearance and stated that DeCasas “does want to be present
by video for another setting.” The court then continued the
hearing to September 12, 2011.
       On September 12, 2011, DeCasas appeared by video. After
setting the post-Ronje probable cause hearing for dates in June
2012, court and counsel agreed on December 7, 2011 for a status




                               6
conference. The court asked DeCasas if he would like to be
present by video on that date. DeCasas said he would. No one
asked DeCasas whether he was asserting or willing to waive
his due process right to a speedy trial.
       At the December 7, 2011 status conference, Santiago
informed the court that DeCasas was not present and “refused
to appear on video.”
       In May 2012, Santiago filed a motion to continue the
probable cause hearing on the ground that there was uncertainty
as to whether the state’s evaluators would “be on the panel after
June 30, 2012,” and, if they were to be replaced, Santiago “would
lose his ability to cross-examine any subsequent evaluators.” The
prosecutor did not oppose the continuance.
       During the May 15, 20125 hearing on the motion to
continue the probable cause hearing, the court inquired about
DeCasas “waiving his rights to have his probable cause hearing
next month.” The court told Santiago that it could hold a video
conference with DeCasas within the next few days to get his
waiver, allow Santiago to obtain a written waiver, or allow
Santiago to waive time on DeCasas’s behalf if Santiago had the
authority to do so. Santiago responded: “I don't believe I do. My
paralegal did speak to him last week, filled him in on what the
situation was and felt he was amenable[.] [A]lthough he . . . is
not happy with delays, . . . he does understand the reason why.
So[,] on that basis, I believe that I do have the authority.” The
court set a date six days thence for a video conference.


     5  The transcript of this proceeding states that the
date is May 15, 2011. The year appears to be a typographical
error.




                                7
       At the subsequent hearing on May 21, 2012, DeCasas
did not appear, by video or otherwise, and Santiago announced
that DeCasas had “waived his presence.” The minute order
for the proceeding states that Santiago “inform[ed] the [c]ourt
that has [sic] not requested to have a speedy trial.” The court
then vacated the June 2012 probable cause hearing dates
“per stipulation” of counsel, and set the hearing for dates in
August 2013.
       At a status conference on August 13, 2012, Santiago said
that he was waiving DeCasas’s appearance and that DeCasas
“decided not to appear via video.” Further conferences were
held on May 23, and August 1, 2013, which, for purposes of this
appeal, were without substance.
       On July 31, 2013, Santiago received updated reports from
the state’s evaluators.
       The court held the probable cause hearing during two days
in August 2013. DeCasas was present via video on each day.
After testimony from the state’s two evaluators and argument
from counsel, the court found that there was probable cause
to believe that DeCasas is likely to engage in sexually violent
predatory criminal behavior upon his release. The court ordered
DeCasas to remain in custody in a secure facility pending trial.
       At some point after the probable cause hearing, Santiago
met with DeCasas in person for the first time. According
to Santiago, DeCasas presented with a “flat affect” and
appeared to be heavily medicated. Their meetings were short
because DeCasas was “very non-communicative” and “fairly
nonresponsive.” The meetings were thus “not all that productive”
or beneficial to preparing his defense.




                               8
       On October 17, 2013, the court held a pretrial conference
and DeCasas appeared via video. Santiago said that he is “in the
process of obtaining an expert” and “in discussions with one at
this time.” The court continued the conference to December 6,
2013. DeCasas was asked if he would like to be present via video
on that date. He said his “lawyer may” appear for him.
       At a pretrial conference on December 6, 2013, Santiago
said his “possible expert [was] still mulling over the materials”
he had given her and he hoped to hear from her within the next
couple of weeks to see whether she will accept the case. The
court continued the matter to January 14, 2014.
       At the January 14, 2014 conference, Santiago said that
his prospective expert informed him “a few days ago” that “they
would no longer like to work in Los Angeles County because
their fees kept getting cut.” The court reminded Santiago that
“this is a 2006 case” and “[w]e need to get this matter moving
toward trial.” Santiago responded that he would “need a few
more weeks” to find an expert. The prosecutor stated that he
is “ready to go to trial.” The court continued the conference to
February 11, 2014.
       At the February 11, 2014 conference, Santiago submitted
a request for the appointment of Brian Abbott, Ph.D., an expert,
which the court approved. Santiago requested that the status
conference be continued to late April “to see how close I am to
being ready” for trial. The court continued the conference to
May 2, 2014.
       At the May 2, 2014 conference, Santiago informed the court
that his expert would meet with DeCasas in June. He requested
a further status conference in July and said that “DeCasas would




                                9
like to appear.” The court continued the conference to July 23,
2014.
       During the July 23, 2014 conference, Santiago stated that
DeCasas had been scheduled to appear by video, but “has decided
[he] does not want to participate.” Santiago further stated that
he was researching an issue that “could possibly be dispositive.”
The court set October 6, 2014 for a pretrial conference and a
hearing on Santiago’s unspecified motion. At that time, Santiago
said he was waiting for a “defense report,” and requested to
“trail this matter” to November 24, 2014. With the prosecutor’s
acquiescence, the court granted the request.

      C.    2014 SVP Unit Staffing Cuts
       In late 2013, the chief deputy public defender and the
assistant public defender asked Michael Suzuki—then the head
deputy of the Long Beach branch—for Suzuki’s assessment
as to whether the SVP unit could absorb a decrease in staffing
to allow for the transfer of lawyers to other divisions. At that
time, the SVP unit had 20 attorneys and 20 paralegals. Suzuki
reviewed statistics showing a decrease in new SVP cases and
the unit’s progress in resolving older cases. He was also aware
that the state had decided to discontinue its funding of SVP
litigation and that other “divisions of the [public defender’s] office
were significantly understaffed and . . . were looking for felony
lawyers.” Suzuki concluded that the unit could absorb a decrease
in staffing.
       In 2014, the public defender’s office undertook two rounds
of SVP unit staffing cuts, which together reduced the number of
lawyers in the SVP unit by about 50 percent; from approximately
20 attorneys to approximately 10. The number of paralegals
was also reduced. After the reduction in staff, attorneys had an




                                 10
average caseload of 12 cases. According to Suzuki, the public
defender’s office conducted a post-reduction assessment of the
workloads and concluded they were “reasonable.”
       Osaki, who was the deputy-in-charge of the SVP unit
in 2014, expressed his concerns about the staff reduction in
two memos to senior management within the public defender’s
office. In a memo sent in April 2014, Osaki stated that the
then-proposed cuts and resulting increase in workloads would
cause the remaining attorneys to be “less efficient in handling
their cases” and “the competency of their practice may be
challenged. In other words, no lawyer can be competent with
such an added workload in such a short period of time.” Osaki
proposed a gradual reduction in staff that would correspond to
reductions in SVP cases.
       Osaki sent his second memo in August 2014, after the
first round of cuts and before a proposed second round. He
stated that “[t]he attorney staff has been significantly impacted
as a result of the staff reductions” and that “each attorney has
had difficulty with their increased workload.” “As a result of
the increases in their workload,” Osaki continued, “the staff
has expressed concerns over their ability to effectively and
competently represent their clients on what are ostensibly life
cases.” The cuts, he concluded, “has placed the SVP [b]ranch
in an untenable situation of being ineffective. Any further cuts
could lead to legal liabilities.” Osaki later testified that he used
this language to implicate their clients’ federal constitutional
rights to the effective assistance of counsel.
       Other attorneys within the SVP unit wrote an anonymous
memo to the public defender on April 24, 2014. The
then-prospective 50 percent reduction of staff, the attorneys




                                 11
stated, would “be devastating to [their] ability to effectively
represent [their] clients” and “result in the ineffective and
incompetent representation of [their] clients.” Santiago testified
that he was among the attorneys who drafted this memo.
       In September 2014, SVP unit attorneys wrote anonymously
to the members of the Los Angeles County Board of Supervisors
and the State Bar of California. Santiago was involved in
the drafting of these letters. To the Board of Supervisors,
the attorneys stated that the staffing cuts will result in their
abandonment of some clients, who would then “have a viable
lawsuit against the county.” The letter to the State Bar accused
the public defender and the assistant public defender of
“jeopardizing the representation of [their] clients . . . and placing
the lawyers in the untenable position of either [violating their
clients’ rights to effective assistance of counsel] or effectively
abandoning their clients.” As a result of the staffing cuts, the
“remaining lawyers do not have adequate resources to properly
handle the cases” and must either abandon “the client or risk
being ineffective.” The lawyers further asserted that the public
defender and “the chief deputy” “have failed to properly discharge
their responsibilities and in turn they have placed the lawyers
in their charge at risk for claims of ineffective assistance of
counsel.” The lawyers accused the public defender of “repeatedly
violat[ing] [r]ule 3-110(A) of the Rules of Professional Conduct
by failing to ensure that the lawyers have appropriate resources
so that they are able to competently represent their clients.”6


      6Former rule 3-110(A) of the Rules of Professional Conduct
provided: “A member shall not intentionally, recklessly, or
repeatedly fail to perform legal services with competence.”




                                 12
       In June 2015, attorneys again wrote to the Board of
Supervisors, stating that “the conditions at the public defender’s
office continue to deteriorate under the chaotic management
of [the public defender and chief deputy],” and that their
“improvident management style . . . continues to expose the
county to liability.”
       Santiago testified that the fact that public defenders were
delaying their cases as a result of the staffing cuts was not a
“secret. It was very, very open and it was said in open court
repeatedly by many, many public defenders.” Personally, he was
assigned “five or six new cases” as a result of the staffing cuts,
and became “overwhelmed.” Cases “kept popping up,” he
testified, and his “work schedule did not allow for [him] to
get [DeCasas’s] trial in motion.”
       At a conference held in DeCasas’s case on November 24,
2014, Santiago stated: “[M]y caseload has had a significant
change since the last time we appeared in court. I’m trying to
make d[o] with what I can, trying to triage what I can do based
on my office’s lack of resources.” Santiago further reported that
he was still waiting for a defense report. The court continued the
conference to January 21, 2015.
       At the January 21, 2015 hearing, Santiago informed the
court that he could be ready for trial in late summer or early fall
2015. The court continued the conference to April 17, 2015. At
that time, the prosecutor said that he will get updated reports.
At the next conference on June 15, Santiago stated that he is
awaiting the prosecutor’s updated reports.
       At an August 24, 2015 conference, Santiago stated that
he was still awaiting updated reports from the People and, when
he receives them, he will “respond accordingly.” The prosecutor




                                13
apologized for not having the updated reports and said he could
get them within 60 days. The court continued the conference
to December 7, 2015. At the December 7, 2015 conference, the
prosecution had still not obtained the updated reports.
      At the next conference on March 2, 2016, Deputy District
Attorney Stacie Gravely appeared for the first time on behalf of
the People. Santiago reported that he had just received the
updated reports.
      On June 28, 2016, Santiago reported that he was in the
process of scheduling depositions of the People’s experts and
waiting for his expert’s report. On October 6, 2016, Santiago told
the court that he is awaiting his expert’s report and that “this is
a case that could and should be tried in 2017.” The conference
was continued to January 24, 2017, and, on that date, continued
to April 27, 2017.
      In late 2016, Santiago was assigned to represent George
Vasquez in another SVPA proceeding which was set for trial
in January 2017. During his only court appearance in that
proceeding, Santiago informed the court that he could not be
prepared in time for the trial. Santiago also informed his “head
deputy” in an email that he was concerned about his ability to
competently represent Vasquez and that the case was affecting
his ability to assist DeCasas. The head deputy then relieved him
of work on the Vasquez case, but immediately assigned to him
another, “very complex” SVPA case.
      Santiago left the SVP unit in early 2017. Deputy Public
Defender Christina Behle took over DeCasas’s case in March
2017. Behle was new to the SVP unit at that time and had
received no training in SVP litigation.




                                14
       In transferring the case to Behle, Santiago informed her
that DeCasas’s “refusal to speak with [him] made it difficult to
do anything with his case for several years,” which led Santiago
“to prioritize other cases with other legal issues to litigate.” He
further informed Behle that in 2014 he had started to research
“issues concerning clients with immigration holds,” but he “had
to temporarily shelve the motion” when the 2014 staffing cuts
occurred and his “caseload doubled.”7 He was “overworked,” he
said, “carrying 14 cases at one point.”
       According to Behle, Santiago had not given her any
indication that DeCasas “wanted his trial immediately.” In
her review of the file, however, she found “[p]aralegal notes”
indicating that, “[f]rom 2010 on,” DeCasas had told the paralegal,
“ ‘I want out of here. I want to go home.’ ”
       Behle testified that she met with DeCasas once during
the year she represented him and saw him by video several
times. DeCasas had complained to her that his prior attorneys
had not done work on his case while it dragged on for years.
       On April 17, 2017, Behle appeared on behalf of DeCasas
and requested a continuance, which the court granted, to
June 22, 2017. On June 22, 2017, DeCasas appeared via video,
but, so far as our record shows, did not speak. The conference
was continued to September 19, 2017.
       DeCasas appeared by video on September 19, 2017.
The prosecutor stated that she would need to order updated
reports to prepare for trial. The conference was continued
to December 5, 2017. The court told DeCasas: “Take care,

      7Behle researched the “immigration issue” that Santiago
had been considering and determined that it did not support “a
viable motion.”




                                15
Mr. DeCasas. Your attorneys are working hard to get everything
ready.” The record does not reflect that DeCasas made any
response.
      DeCasas appeared by video at the December 5, 2017
conference. Behle requested the conference be continued to
February 6, 2018, which the court granted. DeCasas was silent.

      D.    The Vasquez Ruling and DeCasas’s Motion
            to Dismiss
       On January 8, 2018, the Los Angeles Superior Court issued
an order in the SVPA case against George Vasquez (People v.
Vasquez (Super. Ct. L.A. County, 2018, No. ZM004075)) granting
a motion to dismiss that proceeding based on the denial of the
respondent’s due process right to a speedy trial. According
to Behle, as a result of that ruling, SVP unit attorneys reviewed
their files and prepared “a chronology of what happened.”
       In the instant case, the court held a pretrial conference on
February 6, 2018. Behle said she could be ready for trial at the
end of May 2018. The court set the trial date for May 1, 2018,
over the prosecutor’s objection that she could not be ready on
that date. The court informed counsel that they are “going to be
pushed to try cases,” and if counsel desired a continuance they
would need to file a written motion.
       In late February 2018, the supervising judge of the superior
court’s criminal division ordered the reassignment of “all 101
SVP post-probable cause and pre-trial cases to a single judge for
all purposes.”
       At a pretrial conference on March 19, 2018, Deputy District
Attorney Michael Derose announced that he had just taken over
the case. Behle informed the court that the public defender’s
office will probably have to declare a conflict. DeCasas, who was




                                16
appearing by video, said, “I’m not understanding.” The court
explained to him: “Your lawyer may have a conflict that would
prevent her from representing you. If that’s the case, . . . I will
have to appoint a new lawyer for you, in which case your trial
will not go forward [on] May 1st.”
       DeCasas responded, “So then when?”
       The court stated, “I don’t know yet because the new lawyer
will need time to prepare. From your body language, I get the
impression you are not happy about this.”
       DeCasas told the court that he “was told by the paralegal
in May this was going to take place.” The court explained that
“circumstances have changed,” and it is not unusual for a lawyer
to declare a conflict that prevents the lawyer from representing
the client. The court “will appoint a new lawyer [who] will have
to consult with your old lawyer, look at where the case is now,
and then they will be able to tell [the court] when they can go
forward with the trial.”
       DeCasas asked, “It is no longer going to be this attorney?”
The court responded, “Correct.”
       The court then vacated the May 1 trial date and set a
further conference for April 2.
       The court told DeCasas: “You will come back and see me
on April 2nd. That is about two weeks from now. Hopefully
we will know who your new lawyer is then.” DeCasas responded,
“Okay.”
       On April 2, 2018, DeCasas declined to appear by video. The
court relieved the public defender and appointed Mary Masi, bar
panel counsel, to represent DeCasas. At the next conference, on
May 7, Masi informed the court that she intended to file a motion




                                17
to dismiss, noting that DeCasas’s situation is procedurally
similar to the respondent in Vasquez.
       On September 12, 2018, Division Seven of this court
issued its opinion in People v. Superior Court (Vasquez) (2018)
27 Cal. App. 5th 36 (Vasquez), upholding the trial court’s dismissal
of the SVPA proceeding against Vasquez based on a violation
of his due process right to a speedy trial. The 17-year delay in
bringing the case to trial, the Court of Appeal explained, was
caused in part by a “systemic breakdown in the public defender
system” (id. at p. 74), which resulted from “dramatic staffing
cuts in the office” of the Los Angeles County Public Defender
(id. at p. 72). The court also faulted the trial court for failing to
take “meaningful action to set deadlines or otherwise control the
proceedings and protect Vasquez’s right to a timely trial.” (Id. at
p. 75.)
       On April 17, 2019, Masi filed a motion to dismiss the
petition based on Vasquez. An evidentiary hearing on the motion
was heard on May 28 and 29, 2019. In addition to voluminous
evidence concerning the history of the case, summarized above,
and testimony at the hearing, the motion was supported by the
declaration of two court-appointed psychologists who opined that
DeCasas did not have a diagnosed mental disorder within the
meaning of the SVPA. One of the psychologists also stated that
DeCasas “was most likely not competent to comprehend issues
of speedy trial through counsel, or to assist or meaningfully
authorize counsel to handle legal proceedings on his behalf.”
The psychologist qualified this opinion, however, by stating that
“DeCasas was most likely to have been intermittently competent
over the years. When he appeared on video before the court,
he may well have been competent if there was an inquiry of him




                                 18
by the [c]ourt of counsel regarding whether he understood the
proceedings at that time.”

      E.    The Trial Court’s Ruling
       On August 19, 2019, the court granted DeCasas’s motion
to dismiss. The trial court found that the length of the delay
between DeCasas’s arraignment in 2006 and the [motion to
dismiss]—13 years—was “presumptively prejudicial” and “caused
an oppressive period of pretrial confinement.” Although the court
found that DeCasas had not asserted his right to a speedy trial,
he had been “forced to acquiesce to his counsel’s demand for more
time and forced to choose between proceeding to trial without
prepared counsel or giving up his right to a speedy trial.” The
court therefore did not “give significant weight to [DeCasas’s]
failure to assert his right to a speedy trial.)
       The “pivotal question” for the court was “who caused
the delay.” Based on Santiago’s actions and DeCasas lack of
cooperation with his counsel, the court attributed the delays
occurring “during the first eight years” of the case—from 2006
to 2014—to DeCasas. Based on the 50 percent reduction in
SVP staff in 2014 staffing cuts, which occurred “[d]espite the
pleas from the SVP attorneys on the ground and from at least
one middle management member,” the court concluded that the
“[e]vidence supports the conclusion that a systemic breakdown
within [the public defender’s] office caused Mr. Santiago’s
inability to bring [DeCasas’s] case to trial.” That “systemic
breakdown,” the court concluded, “caused the delay from 2014
forward.”
       The court also attributed the delay in part to the courts,
and thus to the state, based on: (1) the court’s failure to consider
whether good cause existed for the numerous requests for




                                19
continuances between 2006 and 2018; (2) the court’s failure to
inquire of DeCasas during his video appearances whether “he
wished to waive his right to a speedy trial”; (3) the court’s failure
to address the SVP unit’s staffing problems, which “was a
well-known fact in the courthouse”; (4) the failure to consider
removing the public defender’s office until 2018; and (5) failing to
allocate court resources for probable cause hearings after Ronje.
       The court attributed “a small portion of the responsibility
for the delay” to the prosecution based on the prosecutor’s delay
in obtaining updated evaluations in 2015 and 2016.
       The court noted that, if not for the Vasquez decision, it
would have ordered the matter to trial. Because it is bound by
Vasquez, however, the court concluded that “the proper remedy
is the dismissal of the [p]etition.”
       The People timely appealed.

                          DISCUSSION
      A.    Standards of Review
       We review a trial court’s ruling granting a motion to
dismiss for prejudicial pretrial delay for abuse of discretion.
(Vasquez, supra, 27 Cal.App.5th at p. 55; U.S. v. Sears,
Roebuck and Co., Inc. (9th Cir. 1989) 877 F.2d 734, 739.)
Under this standard, we review the trial court’s findings of
fact for substantial evidence and its conclusions of law de novo.
(People v. Jones (2013) 57 Cal. 4th 899, 922; Vasquez, supra,
27 Cal.App.5th at p. 55.)

      B.    The Due Process Right to a Speedy Trial in
            SVPA Cases
      Under the SVPA, “the state can civilly commit individuals
found to be SVPs after they conclude their prison terms.” (Reilly,
20
supra, 57 Cal.4th at p. 646.) A petition for an SVPA commitment
must be supported by evaluations by two mental health experts
appointed by the director of the California Department of State
Hospitals. (§ 6601, subd. (d); Reilly, supra, 57 Cal.4th at p. 647.)
After the filing of a SVPA petition, the court must hold a hearing
to “determine whether there is probable cause to believe that the
individual named in the petition is likely to engage in sexually
violent predatory criminal behavior upon his or her release.”
(§ 6602, subd. (a).) If the court finds such probable cause, the
alleged SVP is entitled to a trial by jury and the assistance of
counsel. (§ 6603, subd. (a).) At trial, the People must prove that
the individual is an SVP beyond a reasonable doubt. (§ 6604.)
       To establish that one is an SVP, the People must show,
among other elements, that the person has “a currently
diagnosed mental disorder.” (§ 6600, subd. (a)(3).) Because
of this requirement, the People are entitled to obtain updated
evaluations of the alleged SVP when existing evaluations have
become “stale.” (People v. Landau (2013) 214 Cal. App. 4th 1, 25
(Landau); see Albertson v. Superior Court (2001) 25 Cal. 4th
796, 802–803.) The alleged SVP is entitled to retain experts
(§ 6603, subd. (a)) who may independently evaluate the alleged
SVP and respond to the People’s evaluations.
       After the determination of probable cause and prior to the
completion of the trial, the alleged SVP shall “remain in custody
in a secure facility.” (§ 6602, subd. (a).)
       The SVPA does not specify a time within which a trial must
be held after the court makes a probable cause finding. (Vasquez,
supra, 27 Cal.App.5th at p. 57) The constitutional requirement of
due process, however, applies to SVPA commitment proceedings
and requires “a trial within a ‘ “meaningful time.” ’ ” (Landau,
21
supra, 214 Cal.App.4th at p. 31.) Courts have analyzed an
alleged deprivation of due process arising from delays in SVPA
proceedings in two ways: (1) under the framework establish in
Barker v. Wingo (1972) 407 U.S. 514, 530 (Barker) for assessing
a criminal defendant’s Sixth Amendment right to a speedy trial;
and (2) under the framework established in Mathews v. Eldridge
(1976) 424 U.S. 319, 334–335 (Mathews) for assessing denials
of the constitutional right to due process. (See, e.g., Vasquez,
supra, 27 Cal.App.5th at pp. 60–82; People v. Litmon (2008)
162 Cal. App. 4th 383, 399–406 (Litmon); Landau, supra,
214 Cal.App.4th at pp. 33–44.)
       Under Barker, a criminal defendant’s claim that his or
her speedy trial right has been violated is analyzed by weighing
four factors: “Length of delay, the reason for the delay,
the defendant’s assertion of his right, and prejudice to the
defendant.” (Barker, supra, 407 U.S. at p. 530; accord, People v.
Williams (2013) 58 Cal. 4th 197, 234 (Williams).) These factors
are “related . . . and must be considered together with such other
circumstances as may be relevant.” (Barker, supra, 407 U.S. at
p. 533.)
       Under Mathews, an analysis of “due process generally
requires consideration of three distinct factors: First, the
private interest that will be affected by the official action;
second, the risk of an erroneous deprivation of such interest
through the procedures used, and the probable value, if any,
of additional or substitute procedural safeguards; and finally,
the [g]overnment’s interest, including the function involved
and the fiscal and administrative burdens that the additional
or substitute procedural requirement would entail.” (Mathews,
supra, 424 U.S. at p. 335.)




                                22
       Because of its factually similarity, the Vasquez decision is
instructive. In that case, the People filed a petition in September
2000 to commit Vasquez as an SVP and the court appointed
the Los Angeles County Public Defender’s Office to represent
him. (Vasquez, supra, 27 Cal.App.5th at p. 44.) From the time
of the first probable cause hearing in February 2002 until May
2007, “ ‘it appears that little progress, if any, was made towards
moving the case to trial.’ ” (Id. at p. 45.) In May 2007, a second
deputy public defender began representing Vasquez. (Id. at
p. 46.) After numerous continuances, the court set a trial date
for March 2010. (Ibid.) Before trial took place, Ronje was
decided and the court set a new probable cause hearing. (Id. at
p. 47.) It is not clear from the Vasquez opinion when the probable
cause hearing occurred, although it appears to have taken place
prior to May 20, 2014.
       A third deputy public defender, Terry Shenkman, began
representing Vasquez in 2012. (Vasquez, supra, 27 Cal.App.5th
at p. 47.) At a hearing in June 2013, the court informed Vasquez
that he has “ ‘a right to have a speedy probable cause hearing,
and we’re putting this matter over for many, many months into
April of 2014 at your attorney’s request. Is that what you would
like to do, sir?’ Vasquez responded, ‘That would be fine.’ ” (Id. at
p. 48.)
       In October 2014, Shenkman explained her failure to confer
with a defense expert by stating, “ ‘[A]s the court knows, my
department staff has been reduced by 50 [percent] and the
workload has increased, and I have explained that to . . .
Vasquez, who understands.’ ” (Vasquez, supra, 27 Cal.App.5th
at p. 48.) At a hearing in December 2014, where the court raised
the status of the trial preparation, Shenkman stated, “ ‘[M]y




                                23
office suffered a staff reduction of 50 percent of the lawyers.
Then we suffered an additional reduction in the paralegals.
And I have currently lost my paralegal and don’t have a
paralegal assigned on the case. [¶] So in addition to having my
workload greatly increased, I also have cases in which I don’t
have assistance on, and I am currently engaged in two probable
cause hearings, and I have a restoration of sanity hearing that’s
supposed to begin. . . . I have explained my situation to . . .
Vasquez, and . . . Vasquez advised me he understood and he
wants me to be prepared, and he is willing to give me whatever
time that I need in order to prepare for his trial.’ ” (Id. at
pp. 48-49.) At a subsequent hearing on a defense motion to
continue the trial date, Shenkman again referred to the effect
of her caseload on her ability to prepare for trial, stating, “ ‘I
know I will not be prepared by April 27th due to the amount
of work that needs to be done, not only on this case but on other
cases. And it’s not as if I can drop work on all my other cases in
order to focus on this.’ ” (Id. at p. 49.) Shenkman made similar
comments to the court at subsequent conferences held in 2015
and 2016. (Id. at pp. 49–50.) At some point, the court set the
trial for January 23, 2017. (Id. at p. 50.)
       In October 2016, the public defender’s office transferred
Shenkman to another branch. (Vasquez, supra, 27 Cal.App.5th
at p. 53.) Shenkman later testified that she was “eager to go to
trial” and would have been ready on January 23, 2017. (Ibid.)
       At a hearing in November 2016, David Santiago—
Vasquez’s fourth attorney—appeared on Vasquez’s behalf and
informed the court that “ ‘it appears’ ” that he will represent
Vasquez going forward. (Vasquez, supra, 27 Cal.App.5th at
p. 50.) Santiago informed that court that he could not be ready




                                24
for trial on the date the trial was then set, in January 2017.
(Ibid.) When the court asked Vasquez if he was willing to
postpone the trial so that his counsel can be prepared, Vasquez
stated, “ ‘Your Honor, I am not willing to waive my right to have
a trial in a timely manner, nor am I willing to waive my right to
have prepared counsel. These constant changes of counsels have
denied me both. Enough is enough.’ ” (Ibid.)
       At a hearing in December 2016, a fifth deputy public
defender appeared for Vasquez and informed the court that she
was not prepared to go to trial in January 2017. (Vasquez, supra,
27 Cal.App.5th at p. 51.) After Vasquez complained that he did
not want the new attorney representing him, the court ultimately
relieved the public defender as Vasquez’s counsel and appointed
counsel from the bar panel. (Ibid.) Eight months later, the newly
appointed counsel filed a motion to dismiss based on the denial
of Vasquez’s due process right to a speedy trial. (Id. at p. 52.)
By then, it had been 17 years since the SVPA petition was filed.
       The trial court granted the motion to dismiss and
the People filed a petition for writ of mandate in this court.
(Vasquez, supra, 27 Cal.App.5th at p. 54.) The Court of Appeal
applied the speedy trial factors under Barker and the due
process analysis under Mathews. Under the Barker analysis,
the court explained that “the cause of the delay is the pivotal
question for our due process inquiry.” (Vasquez, supra,
27 Cal.App.5th at p. 64.) The prosecution, the court concluded,
had no responsibility for the delay. (Ibid.) Although delays
caused by defense counsel are ordinarily attributable to the
defendant, the court explained that during the period from
October 2014 through December 2016, when “Shenkman was
hampered in her preparation for trial by the dramatic staffing




                               25
cuts in the office” (id. at p. 72), there had been a “systemic
breakdown in the public defender system that caused the final
two- to three-year delay in bringing Vasquez’s matter to trial”
(id. at p. 74). The court agreed with the trial court that, based
on “ ‘[t]he dysfunctional manner in which the [p]ublic [d]efender’s
[o]ffice handled . . . Vasquez’s case,’ ” the delay after October
2014 was attributable to the state. (Id. at p. 73.)
       The Vasquez court also held that “the trial court must
share responsibility for some of the delay” and, to that extent,
the delay is “attributable to the state.” (Vasquez, supra,
27 Cal.App.5th at p. 74.) For the first 14 years of the case, the
Court of Appeal observed, the trial court allowed hearings and
conferences to be continued over 50 times without indicating
whether the continuances were for good cause and failed to
take “meaningful action to set deadlines or otherwise control
the proceedings and protect Vasquez’s right to a timely trial.”
(Id. at p. 75.) The court was “particularly troubled” by the delay
that occurred after Shenkman first reported on the effect of the
2014 staffing cuts on her workload. (Ibid.) “[B]y early 2015 it
became clear the case was proceeding slowly because of dramatic
staffing cuts in the public defender’s office. While we have found
this breakdown in the public defender system is attributed to
the state, the trial court failed Vasquez as well. We recognize the
challenge facing a well-intentioned trial court in seeking to move
an SVPA petition to trial while protecting the individual’s right
to competent counsel. However, the trial court should have
considered whether to remove the public defender’s office so that
an attorney with adequate time to prepare the case could assume
Vasquez’s representation. Indeed, the trial court ultimately took
this action, but not until almost two years had passed, when




                                26
Vasquez spoke up and declared, ‘Enough is enough.’ ” (Id. at
p. 77.)
       The Vasquez court also held that Vasquez’s due process
rights were violated under the Mathews analysis. Vasquez’s
“confinement for 17 years awaiting trial caused a significant
deprivation of liberty,” and “there was a ‘risk of an erroneous
deprivation of [Vasquez’s liberty] interest’ ” because “the outcome
of a jury trial was not certain.” (Vasquez, supra, 27 Cal.App.5th
at p. 81.) As to the state’s interest in the delayed proceedings,
the court stated that “ ‘[t]he burden in going to trial in year two
as opposed to going to trial in year 17 involves no additional
administrative or fiscal burdens.’ ” (Id. at p. 82.)
       Lastly, the court rejected the People’s argument that,
if there was a denial of due process, the remedy is to direct the
case to trial forthwith. (Vasquez, supra, 27 Cal.App.5th at p. 82.)
“[I]n light of the violation of Vasquez’s Fourteenth Amendment
due process right to a timely trial,” the court concluded, “the
proper remedy was dismissal of the petition.” (Id. at p. 83.)
       We now turn to the instant case.

      C.    Barker Analysis
            1.     Length of the delay
       “The first Barker factor, the length of the delay,
encompasses a ‘double enquiry.’ [Citation.] ‘Simply to trigger a
speedy trial analysis, an accused must allege that the interval
between accusation and trial has crossed the threshold dividing
ordinary from “presumptively prejudicial” delay, [citation] . . . . If
the accused makes this showing, the court must then consider . . .
the extent to which the delay stretches beyond the bare minimum




                                 27
needed to trigger judicial examination of the claim.’ ” (Williams,
supra, 58 Cal.4th at p. 234.)
      The People citing Vasquez, supra, 27 Cal.App.5th at p. 61,
concede that the 13-year delay in this case was sufficient to
trigger the Barker analysis, and we conclude that this
extraordinary delay weighs against the People.

            2.    DeCasa’s assertion of the right
        “The defendant’s assertion of his speedy trial right . . .
is entitled to strong evidentiary weight in determining whether
the defendant is being deprived of the right,” and a “failure to
assert the right will make it difficult for a defendant to prove
that he was denied a speedy trial.” (Barker, supra, 407 U.S. at
pp. 531–532.)
         “ ‘The issue is not simply the number of times the accused
acquiesced or objected; rather, the focus is on the surrounding
circumstances, such as the timeliness, persistence, and sincerity
of the objections, the reasons for the acquiescence, whether
the accused was represented by counsel, the accused’s pretrial
conduct (as that conduct bears on the speedy trial right), and so
forth. [Citation.] The totality of the accused’s responses to the
delay is indicative of whether he or she actually wanted a speedy
trial.’ ” (Williams, supra, 58 Cal.4th at p. 238.)
        Here, the People point out that, unlike the alleged SVP
in Vasquez, DeCasas never exclaimed, “enough is enough,”
or otherwise verbally informed the court of his dissatisfaction
with the speed of his case. The absence of such an utterance,
however, is not determinative. In Vasquez, the court explained
that Vasquez’s failure to assert his speedy trial right prior to his
statement that “enough is enough,” could not “be weighed against
him” because, in part, “Vasquez’s ability to assert his speedy trial




                                28
right was hindered by the fact that from February 2002 to
February 2012 he never appeared in court” and “could not
realistically have asserted his due process rights during [that]
10-year period.” (Vasquez, supra, 27 Cal.App.5th at p. 62.)
Similarly here, after his appearance shortly after the petition
was filed in 2006, DeCasas did not appear in court or by
video until September 2011, and not again until the probable
cause hearing in August 2013. He thereafter appeared only
sporadically and, when he did appear, neither the court nor his
counsel inquired of him whether he was insisting upon a speedy
trial or agreed to waive that right.
        The Vasquez court also explained that Vasquez’s failure to
expressly assert his right to a speedy trial earlier in his case was
attributable to his knowledge that continuances were required
“to enable his attorney to be prepared for trial.” (Vasquez,
supra, 27 Cal.App.5th at p. 62.) Vasquez was thus faced with a
Hobson’s choice “ ‘between proceeding to trial with an unprepared
attorney, or giving up his right to a speedy trial.’ ” (Id. at p. 63.)
The court thus agreed with the trial court’s conclusion that
“ ‘[u]nder these circumstances, it is unfair to give significant
weight to . . . Vasquez’s failure to assert his right to a speedy
trial.’ ” (Ibid.) Here, there is evidence of a similar Hobson’s
choice. In May 2012, Santiago moved to continue the probable
cause hearing—then set for June 2012—on the ground that
proceeding with the hearing at that time could impair his ability
to prepare for trial. When the court asked Santiago whether
DeCasas was willing to waive his rights to having his probable
cause hearing as scheduled, Santiago responded that DeCasas
had recently told a paralegal that he “is not happy with delays,
but he does understand the reason why.” This supports the trial




                                 29
court’s conclusion in this case that DeCasas “was forced to
acquiesce to his counsel’s demand for more time and forced to
choose between proceeding to trial without prepared counsel or
giving up his right to a speedy trial.”
       Under the circumstances in this case, we agree with
the trial court’s determination that it could not “give significant
weight to [DeCasas’s] failure to assert his right to a speedy trial.”

            3.     The reasons for the delay
       As the People assert, “the ‘all-important question’ is who
is to blame for this presumptively prejudicial delay.” Under the
Barker analysis, it is, as our state and federal Supreme Courts
have stated, “the ‘flag all litigants seek to capture.’ ” (Williams,
supra, 58 Cal.4th at p. 239, quoting United States v. Loud Hawk
(1986) 474 U.S. 302, 315.)
       In examining the reason for the delay, the court asks
“ ‘whether the government or the criminal defendant is more
to blame for th[e] delay.’ ” (Vermont v. Brillon (2009) 556 U.S.
81, 90 (Brillon).) “A deliberate attempt to delay the trial in order
to hamper the defense should be weighted heavily against the
government.” (Barker, supra, 407 U.S. at p. 531.) “In contrast,
delay caused by the defense weighs against the defendant.”
(Brillon, supra, 556 U.S. at p. 90.)
       In Brillon, the United States Supreme Court held
that delays caused by appointed counsel should ordinarily
be attributed to the defendant. “Because ‘the attorney is the
[defendant’s] agent when acting, or failing to act, in furtherance
of the litigation,’ ” the court explained, “delay caused by the
defendant’s counsel is . . . charged against the defendant.”
(Brillon, supra, 556 U.S. at pp. 90–91.) This is true regardless
of “whether counsel is privately retained or publicly assigned.”




                                 30
(Id. at p. 91.) Thus, although appointed counsel are paid by
the state, they “generally are not state actors for purposes of a
speedy-trial claim.” (Id. at p. 92.) This rule, however, “is not
absolute. Delay resulting from a systemic ‘breakdown in the
public defender system,’ [citation], could be charged to the
[s]tate.” (Id. at p. 94.)
       Here, the parties do not challenge the trial court’s finding
that the delays in DeCasas’s case between 2006 and 2014, most
of which resulted from continuances that DeCasas’s counsel
requested or stipulated to, are generally attributable to DeCasas.
The focus of the People’s argument is its challenge to the court’s
finding that the SVP unit staff reductions in 2014 constitute a
systemic breakdown such that the resulting delays should be
attributable to the state.
       As our state Supreme Court observed in Williams,
the Brillon court “did not define what constitutes a ‘systemic
“breakdown in the public defender system.” ’ ” (Williams, supra,
58 Cal.4th at p. 248.) In conjunction with that phrase, the
Brillon court referred to “ ‘institutional problems’ [citation],
presumably in contrast to problems with individual attorneys”
(ibid.), but this does little to shed light on the meaning of a
systemic breakdown.
       According to the People, a systemic breakdown, “could
include a failure of the state to provide adequate funding and
staffing for a defendant’s defense. . . . But where the state fulfills
its obligations, but an attorney (or his or her office) does not
properly use those resources, the fault does not lie with the
state.” The People cite no authority for this point and courts
have not viewed the scope of a systemic breakdown so narrowly.




                                  31
       In Williams, our state Supreme Court held that although
“several of defendant’s [eight] attorneys appeared to make little
or no progress in preparing his case for trial,” there was no
evidence of institutional problems that would indicate a systemic
breakdown. (Williams, supra, 58 Cal.4th at p. 248.) The court,
however, suggested the kind of evidence that might indicate such
problems, including “a flaw in the public defender’s mechanism
for identifying and avoiding conflicts,” “problems in the criminal
defense panel’s assignment system,” “unreasonable resource
constraints, misallocated resources, [or] inadequate monitoring
or supervision.” (Id. at p. 249, italics added.) In Litmon, the
Court of Appeal identified the following as examples of a systemic
breakdown: “understaffed public prosecutor or public defender
offices facing heavy caseloads, underdeveloped expert witness
pools, or insufficient judges or facilities to handle overcrowded
trial dockets.” (Litmon, supra, 162 Cal.App.4th at p. 403, italics
added.) As the italicized language illustrates, a systemic
breakdown is not limited to situations where the state has failed
to provide adequate funding for defense counsel.
       More on point, of course, is Vasquez, which addressed the
same reduction of the SVP unit staff and corresponding increase
in attorney caseloads that is involved in this case. In Vasquez,
the trial court concluded that “ ‘[t]he dysfunctional manner in
which the [p]ublic [d]efender’s [o]ffice handled . . . Vasquez’s case
was precisely the type of systemic or institutional breakdown
contemplated by Brillon and Williams. Accordingly, the reason
for the delay in bringing the case to trial should be attributed
to the state, and not to . . . Vasquez.’ ” (Vasquez, supra,
27 Cal.App.5th at p. 73.) In particular, the court pointed to
evidence that Vasquez’s appointed counsel “was hampered in




                                 32
her preparation for trial by the dramatic staffing cuts in the
office, which limited the time she could spend on Vasquez’s case.
As a result, over the two-year period starting at the end of 2014,
there was at best sluggish progress in moving Vasquez’s then
14-year-old case to trial.” (Id. at p. 72, fn. omitted.) Although the
court acknowledged that, generally, “the public defender’s office
must have the flexibility to decide when it is necessary internally
to change the assignment of an attorney” (id. at p. 73), under
the circumstances in Vasquez’s case, that “flexibility must yield
to the individual’s right to a timely trial.” (Id. at p. 74.)
       We agree with the Vasquez court’s analysis and conclusion,
and the instant case cannot be meaningfully distinguished.
Although the People argue that the record in Vasquez included
more instances of Shenkman, the deputy public defender in that
case, complaining to the court about the staff reductions and her
increased caseload than Santiago did in this case, the number
of attorney complaints is not dispositive. As the court noted
below, Santiago testified that “it was a well-known fact in the
courthouse that staffing cuts were ongoing and that attorneys
were delaying their cases trying to keep up.” In addition to
transcripts of court proceedings in DeCasas’s case, “Santiago was
present at various conversations with [superior court judges] and
the [p]ublic [d]efender’s [o]fficer where the office informed the
court of the problems with the caseloads and staffing.” Santiago,
therefore, did not need to remind the court of these problems
at each appearance. Moreover, the record in this case includes
the memos and letters written by Osaki and other SVP unit
attorneys, including Santiago, describing the deleterious effects
of the staffing cuts on their ability to effectively represent their
clients. There is thus substantial evidence to support the court’s




                                 33
finding that a systemic breakdown in the public defender’s office
caused delays in SVPA cases, including DeCasas’s, beginning in
2014. The trial court did not err, therefore, in determining that
such delays are thus attributable to the state.
       We also agree with the trial court that the court itself
enabled and compounded the delays resulting from the staffing
cuts by failing to fulfill its duties “ ‘to set deadlines and to hold
the parties strictly to those deadlines unless a continuance is
justified by a concrete showing of good cause for the delay.’ ”
(Vasquez, supra, 27 Cal.App.5th at p. 77.) As the trial court
observed, “there is no record of the court engaging in a
consideration of whether good cause existed for each of the
requests to continue between 2006 and 2018, only of it ever
ordering the parties to appear on the next agreed-upon date.”
       The trial judge, our Supreme Court has explained, “ ‘is
the captain of the ship,’ ” and “must be vigilant in protecting
the interests of the defendant, the prosecution, and the public
in having a speedy trial.” (Williams, supra, 58 Cal.4th at p. 251.)
Protecting such interests may require the court to remove
overburdened appointed counsel on its own motion even if the
public defender does not seek to withdraw. (Vasquez, supra,
27 Cal.App.5th at p. 78.) Here, however, the trial court, despite
“the knowledge that the entire [SVP unit] was struggling with
enormous caseloads, . . . did not inquire whether [DeCasas’s]
counsel had the ability to adequately prepare for trial or whether
[DeCasas] would rather continue with [his assigned counsel] and
move at a slower pace or appoint new counsel and move quickly
to trial, nor did it consider removing the [p]ublic [d]efender’s
[o]ffice until 2018, nearly four years after first learning of the
dramatic staffing cuts and the unit’s ensuing struggle.”




                                 34
       The court’s “affirmative constitutional obligation”
(Williams, supra, 58 Cal.4th at p. 251) to protect the interests
in a speedy trial also counteracts what the People refer to as
the public defender’s “perverse incentive to request unreasonable
continuances (or encourage its attorneys to do so) in the hopes
of inducing a windfall dismissal.” By requiring good cause for
continuances, removing overburdened deputy public defenders,
and exercising the court’s inherent authority to order supervisors
in the public defender’s office “to appear in court to address”
the public defender’s staffing decisions (see Vasquez, supra,
27 Cal.App.5th at p. 81), the court can determine whether delays
are due to a systemic breakdown within the public defender’s
office or a strategic misallocation of the public defender’s
resources. For purposes of the Barker analysis, to the extent the
court’s failure to fulfill its obligation as a protector of the right to
a speedy trial caused the delay, that delay is attributable to the
state. (Id. at p. 74; Landau, supra, 214 Cal.App.4th at p. 41.)
       Lastly, there is substantial evidence to support the court’s
finding that the prosecution is to blame for its unexplained
nearly one-year delay, from early 2015 to March 2016, in
requesting and obtaining updated reports from the People’s
evaluators. The prosecutor promised to obtain those reports
in April 2015, apologized without explanation for failing to have
them in August 2015, and did not provide them to Santiago until
March 2016.
       Based on the foregoing there is substantial evidence to
support the court’s finding that the delays in bringing DeCasas’s
case to trial beginning in 2014 are attributable to the state.




                                   35
            4.    Prejudice
       Courts must assess the prejudicial effect of pretrial delay
in light of the interests the speedy trial right was designed to
protect. (Williams, supra, 58 Cal.4th at p. 235.) The Barker
court identified three such interests: (1) “to prevent oppressive
pretrial incarceration”; (2) “to minimize anxiety and concern of
the accused”; and (3) “to limit the possibility that the defense will
be impaired.” (Barker, supra, 407 U.S. at p. 532.)
       Here, the People concede that “13 years without a trial
is certainly oppressive.” They contend, however, that the
evaluation of prejudice should take into consideration the
fact that “DeCasas was a severely mentally ill patient housed
in a hospital, not a prisoner languishing in jail.” There are
at least two problems with this point. First, the “fact” that
“DeCasas was a severely mentally ill patient” has not been
established because there has not been a trial and, indeed, is
disputed by two defense experts who have opined that DeCasas
does not satisfy the criteria for diagnoses of pedophilia or
schizophrenia, and does not have a diagnosed mental disorder
within the meaning of the SVPA.
       Second, although the People describe DeCasas’s 13-year
confinement in a state mental hospital somewhat euphemistically
as being “housed” (in contrast to “languishing”) “in a hospital,”
a “commitment to a mental hospital produces ‘a massive
curtailment of liberty,’ ” which “ ‘can engender adverse social
consequences to the individual’ . . . that . . . can have a very
significant impact on the individual.” (Vitek v. Jones (1980)
445 U.S. 480, 491–492; accord, Litmon, supra, 162 Cal.App.4th
at p. 400.) Thus, even if the delay did not impair the defense,




                                 36
the prejudice factor weighs in favor of finding a violation of a
speedy trial right.

            5.    Barker Analysis Conclusion
       Under Barker, none of the four factors—the length of the
delay, the assertion of the right, the reasons for the delay, or
prejudice—“is ‘either a necessary or sufficient condition to the
finding of a deprivation of the right of speedy trial. Rather, they
are related factors and must be considered together with such
other circumstances as may be relevant. In sum, these factors
have no talismanic qualities; courts must still engage in a
difficult and sensitive balancing process.’ ” (Williams, supra,
58 Cal.4th at p. 233.) Here, the trial court, in its 45-page ruling,
engaged in that balancing process and concluded that “the [s]tate
had failed [DeCasas].” Whether we review this determination
under the abuse of discretion standard or, as the People assert,
under a de novo standard, we find no error based on the analysis
set forth above.

      D.    Mathews Test
       As the Vasquez and Litmon courts did, the trial court
also engaged in an analysis under Mathews and concluded that
DeCasas’s “right to be free from government restraint without
due process of law has been violated.” We agree.
       Vasquez is again instructive and not meaningfully
distinguishable. In that case, the court explained that
“Vasquez’s confinement for 17 years awaiting trial caused a
significant deprivation of liberty” and, “given Vasquez’s lengthy
commitment, there was a ‘risk of an erroneous deprivation of
[Vasquez’s liberty] interest.’ ” (Vasquez, supra, 27 Cal.App.5th
at p. 81.) Here, DeCasas’s confinement of 13 years, though less




                                 37
than Vasquez’s 17 years, constitutes a substantial interference
with his “fundamental right . . . ‘to be free from involuntary
confinement by his own government without due process of law.’ ”
(Litmon, supra, 162 Cal.App.4th at p. 399.)
       “The second Mathews factor, ‘the risk of an erroneous
deprivation of such interest through the procedures used’
[citation], is considerable,” as DeCasas “has already experienced
an extended confinement without any determination that he was
an SVP.” (Litmon, supra, 162 Cal.App.4th at p. 400.) Moreover,
because DeCasas had two psychologists who opined that he did
not fulfill a requirement of being an SVP and the People had
the burden of proving that fact beyond a reasonable doubt, the
outcome of a jury trial was far from certain. (See Vasquez, supra,
27 Cal.App.5th at p. 81.)
       As for the third Mathews factor—the government’s
interest—the “ ‘state has no interest in the involuntary civil
confinement of persons who have no mental disorder or who
are not dangerous to themselves or others.’ ” (Vasquez, supra,
27 Cal.App.5th at p. 82.) Furthermore, “ ‘[t]he burden in going
to trial’ ” early in the case as opposed to going to trial in year 13
“ ‘involves no additional administrative or fiscal burdens.’ ”
(Ibid.)

      E.    The Remedy
       The People make a cursory contention that, if we uphold
the court’s determination that DeCasas’s right to due process
right to a speedy trial was violated, “the case should be ordered
to trial forthwith,” not dismissed. The statement is made without
citation to authority and is contrary to binding precedent. As the
Barker court stated, “[t]he amorphous quality of the [speedy trial]
right also leads to the unsatisfactorily severe remedy of dismissal




                                 38
of the indictment when the right has been deprived. This is
indeed a serious consequence because it means that a defendant
who may be guilty of a serious crime will go free, without
having been tried. Such a remedy is more serious than an
exclusionary rule or a reversal for a new trial, but it is the only
possible remedy.” (Barker, supra, 407 U.S. at p. 522, fn. omitted;
accord, Williams, supra, 58 Cal.4th at p. 233; Vasquez, supra,
27 Cal.App.5th at p. 83.) The court, therefore, did not err in
dismissing the petition.

                         DISPOSITION
     The August 19, 2019 order dismissing the SVPA petition
against respondent DeCasas is affirmed.




                                           ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  BENDIX, J.




                                39
Filed 9/17/20
                     CERTIFIED FOR PUBLICATION


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                               DIVISION ONE


 THE PEOPLE,                                       B301297

          Plaintiff and Appellant,                 (Los Angeles County
                                                   Super. Ct. No. ZM010896)
          v.

 RODRIGO DECASAS,

          Defendant and Respondent.




THE COURT:
        The opinion in the above-entitled matter filed on August 31, 2020 was
not certified for publication in the Official Reports. For good cause, it now
appears that the opinion should be published in the Official Reports and it is
so ordered.



____________________________________________________________
ROTHSCHILD, P. J.         CHANEY, J.          BENDIX, J.